WATSON, District Judge.
This proceeding is titled by Alfred William Secchi, the petitioner, “A Motion to set aside a'warrant for deportation”, in which the petitioner requests the Court to vacate and set aside the warrant for the reason that “it has impaired deponent and deprived deponent of his liberty”. Respondent Hiatt, Warden of the United States Penitentiary, where the petitioner is held at the present time under a judgment and commitment issued pursuant to a sentence imposed by the United States District Court for the District of Maryland, filed a motion to dismiss the petition on the grounds that the Warden is not a proper party to the proceedings attacking a deportation warrant. The United States Commissioner of Immigration, who does not reside in and has not been served within this District, entered a special appearance objecting to the jurisdiction of this Court over him.
 After due consideration it is the opinion of this Court that the petitioner has set up no facts not previously alleged and covered by the decision of this Court in Secchi v. United States Bureau of Immigration et al., 58 F.Supp. 569. The Respondent, Hiatt, is not a proper party to these proceedings, nor has proper service been made upon the respondent, the Commissioner of Immigration, Transcontinental & Western Air, Inc., v. Farley, 2 Cir., 71 F. 2d 288; and for these reasons alone the motion to set aside warrant for deportation must be denied and the proceedings dismissed.
Now the motion to set aside warrant for deportation is hereby denied, and the proceedings dismissed.